Case: 3:20-cv-00140-WHR-SLO Doc #: 30 Filed: 06/11/21 Page: 1 of 1 PAGEID #: 2310




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


 NORMA J. SMITH                                      CASE NO.3:20cvl40


       Plaintiff,
                                                     JUDGE WALTER H. RICE
 V.



 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY


        Defendant.




                     ORDER OF DISMISSAL; TERMINATION ENTRY



        The Court having been advised by counsel for the parties that the above matter has been

 settled,IT IS ORDERED that this action is hereby DISMISSED,with prejudice as to the parties,

 provided that any ofthe parties may,upon good cause shown within 60 days, reopen the action if

 settlement is not consummated.

        Parties intending to preserve this Court's jurisdiction to enforce the settlement should be

 aware ofKokkonen v. Guardian Life Ins. Co. ofAmerica, 114 S.Ct. 1673 (1994), and incorporate

 appropriate language in any substituted judgment entry.

        The Court will retain jurisdiction to enforce the terms ofthe settlement between the parties,if

 necessary.


        IT IS SO ORDERED.



                                                 u
                                               WALTER H. RICE,JUDGE
                                               UNITED STATES DISTRICT COURT
